IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ESTATE OF LEONARD J.                  : No. 193 MAL 2016
SMOLSKY, DECEASED                            :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: RAYMOND JOSEPH                  : the Order of the Superior Court
SMOLSKY                                      :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal and

Application for Stay and Remand are DENIED.



      Justice Mundy did not participate in the consideration or decision of this matter.